Citation Nr: 1607311	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-26 335	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for Human T-cell Lymphotropic Virus (HTLV-1, 2) (also claimed as leukemia), and, if so, whether service connection is warranted for this claimed disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1996.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April and September 2011 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).

In support of these claims, the Veteran testified at a hearing at the RO in Seattle, Washington, in November 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

Unfortunately, however, the Veteran since has died, so the Board must summarily dismiss his claims.


FINDING OF FACT

On October 6, 2015, during the pendency of his appeal, the RO notified the Board by uploading into the Veterans Benefits Management System (VBMS) a Report of Contact from the Veteran's wife informing VA that he had died earlier that same month.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014 & Supp. 2015); 38 C.F.R. § 20.1302 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran-Appellant's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014 & Supp. 2015); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014 & Supp. 2015); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014 & Supp. 2015); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 

ORDER

The appeal is dismissed.


		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


